DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Application #16/922,558
Claim 1: A modular speaker system comprising:
a plurality of wireless speaker modules configured to output sound in a first arrangement and in a second arrangement, the first arrangement different from the second arrangement, wherein:



in the first arrangement, at least one speaker module is in physical contact with at least one other speaker module, and


in the second arrangement, the at least one speaker module is physically separated from the at least one other speaker module.
Patent #10,869,128
Claim 1: A modular speaker system comprising:
a plurality of wireless speaker modules configured to output sound in a first arrangement and in a second arrangement, the first arrangement different from the second arrangement, wherein each speaker module has an outer profile and an inner profile, the outer profile being different from the inner profile, and wherein:
in the first arrangement, at least one speaker module is in physical contact with at least one other speaker module, such that the inner profile of the at least one speaker module is in contact with the at least one other speaker module and
in the second arrangement, the at least one speaker module is physically separated from the at least one other speaker module; and
a housing adapted to removably interface with the outer profile of each speaker and hold the plurality of wireless speaker modules in the first arrangement to facilitate carrying by a user.
Claim 2: The speaker system of claim 1,
wherein, in the first arrangement, the at least one speaker module is in electrical contact with the at least one other speaker module.

Claim 3: The speaker system of claim 1,
wherein, in the first arrangement, the at least one speaker module is in magnetic contact with the at least one other speaker module.

Claim 4: The speaker system of claim 3,
wherein each speaker module comprises a housing having at least one magnet, the at least one magnet configured to induce the magnetic contact between the at least one speaker module and the at least one other speaker module.

Claim 5: The speaker system of claim 1,
wherein the wireless speaker modules comprise a primary speaker module and at least one secondary speaker module, wherein:
the primary speaker module is configured to receive audio data and wirelessly transmit the audio data to the 
the at least one secondary speaker module is configured to receive the audio data from the primary speaker module and output sound corresponding to the audio data.

Claim 6: The speaker system of claim 5,
wherein the primary speaker module is configured to receive the audio data from a user device via a Bluetooth communication channel.

Claim 7: The speaker system of claim 5,
wherein the primary speaker module is configured to wirelessly transmit the audio data to the at least one secondary module via a 2.4 GHz Wi-Fi communication channel or a 5.8 GHz Wi-Fi communication channel.

Claim 8: The speaker system of claim 1,
wherein the wireless speaker modules comprise at least four wireless speaker modules.

Claim 9: The speaker system of claim 8,
wherein:
a first speaker module is configured to provide a left-front sound channel,
a second speaker module is configured to provide a right-front sound channel,
a third speaker module is configured to provide a left-back sound channel, and
a fourth speaker module is configured to provide a right-back sound channel; and
wherein audio data transmitted to the third and fourth speaker modules has a delay in time relative to the audio data transmitted to the first and second speaker modules.

Claim 10: The speaker system of claim 9,
wherein the delay is approximately 15 milliseconds.

Claim 11: The speaker system of claim 9,
wherein in the first arrangement the first speaker module, the second speaker module, the third speaker module, and the fourth speaker module are configured to be arranged in any orientation with respect to each other.

Claim 12: The speaker system of claim 1,
further comprising
a housing adapted to hold the plurality of wireless speaker modules in the first arrangement.

Claim 13: The speaker system of claim 12,
wherein the housing encompasses only a portion of each of the plurality of wireless speakers and leaves exposed a sound emitting portion of each of the plurality of wireless speakers.

Claim 14: The speaker system of claim 12,
wherein the housing comprises a strap to facilitate carrying by a user.

Claim 15: A method of using a modular speaker system, the method comprising the steps of:
providing a plurality of wireless speaker modules configured to output sound in a first arrangement and in a second arrangement, the first arrangement different from the second arrangement; and




in the first arrangement, at least one speaker module is in physical contact with at least one other speaker module, and


in the second arrangement, the at least one speaker module is physically separated from the at least one other speaker module.







Claim 16: The method of claim 15,
wherein, in the first arrangement, the at least one speaker module is in electrical contact with the at least one other speaker module.

Claim 17: The method of claim 16,
wherein, in the first arrangement, the electrical contact is accomplished by a magnetic contact between the at least one speaker module and the at least one other speaker module.

Claim 18: The method of claim 17,
wherein each speaker module comprises a housing having at least one magnet,
the at least one magnet configured to induce contact between the at least one speaker module and the at least one other speaker module.


Claim 19: The method of claim 15,
wherein the wireless speaker modules comprise a primary speaker 
the method further comprising:
receiving, by the primary speaker module, audio data; wirelessly transmitting, by the primary speaker module, the audio data to the at least one secondary speaker module; and
receiving, by the at least one secondary speaker module, the audio data from the primary speaker module for outputting the sound in the first and second arrangements.

Claim 20: The method of claim 19,
wherein receiving, by the primary speaker module, the audio data comprises:
receiving, by the primary speaker module, the audio data from a user device via a Bluetooth communication channel.

Claim 21: The method of claim 19,
wherein wirelessly transmitting, by the primary speaker module, the audio data to the at least one secondary speaker module comprises:
wirelessly transmitting, by the primary speaker module, the audio data to the at least one secondary speaker module via a 2.4 GHz Wi-Fi communication channel or a 5.8 GHz Wi-Fi communication channel.

Claim 22: The method of claim 15,
wherein the wireless speaker modules comprise at least four wireless speaker modules.

Claim 23: The method of claim 15,
wherein:
a first speaker module is configured to provide a left-front sound channel,

a third speaker module is configured to provide a left-back sound channel, and
a fourth speaker module is configured to provide a right-back sound channel;
the method comprising:
transmitting to the third and fourth speaker modules the audio data with a delay in time relative to transmitting the audio data to the first and second speaker modules.

Claim 24: The method of claim 22,
wherein the delay is approximately 15 milliseconds.

Claim 2: The speaker system of claim 1,
wherein, in the first arrangement, the at least one speaker module is in electrical contact with the at least one other speaker module.

Claim 3: The speaker system of claim 1,
wherein, in the first arrangement, the at least one speaker module is in magnetic contact with the at least one other speaker module.

Claim 4: The speaker system of claim 3,
wherein each speaker module comprises a housing having at least one magnet, the at least one magnet configured to induce the magnetic contact between the at least one speaker module and the at least one other speaker module.

Claim 5: The speaker system of claim 1,
wherein the wireless speaker modules comprise a primary speaker module and at least one secondary speaker module, wherein:
the primary speaker module is configured to receive audio data and wirelessly transmit the audio data to the 
the at least one secondary speaker module is configured to receive the audio data from the primary speaker module and output sound corresponding to the audio data.

Claim 6: The speaker system of claim 5,
wherein the primary speaker module is configured to receive the audio data from a user device via a Bluetooth communication channel.

Claim 7: The speaker system of claim 5,
wherein the primary speaker module is configured to wirelessly transmit the audio data to the at least one secondary module via a 2.4 GHz Wi-Fi communication channel or a 5.8 GHz Wi-Fi communication channel.

Claim 8: The speaker system of claim 1,
wherein the wireless speaker modules comprise at least four wireless speaker modules.

Claim 9: The speaker system of claim 8,
wherein:
a first speaker module is configured to provide a left-front sound channel,
a second speaker module is configured to provide a right-front sound channel,
a third speaker module is configured to provide a left-back sound channel, and
a fourth speaker module is configured to provide a right-back sound channel; and
wherein audio data transmitted to the third and fourth speaker modules has a delay in time relative to the audio data transmitted to the first and second speaker modules.

Claim 10: The speaker system of claim 9,
wherein the delay is approximately 15 milliseconds.

Claim 11: The speaker system of claim 9,
wherein in the first arrangement the first speaker module, the second speaker module, the third speaker module, and the fourth speaker module are configured to be arranged in any orientation with respect to each other.

Claim 12: The speaker system of claim 1,
further comprising
a housing adapted to hold the plurality of wireless speaker modules in the first arrangement.

Claim 13: The speaker system of claim 12,
wherein the housing encompasses only a portion of each of the plurality of wireless speakers and leaves exposed a sound emitting portion of each of the plurality of wireless speakers.

Claim 14: The speaker system of claim 12,
wherein the housing comprises a strap to facilitate carrying by a user.

Claim 15: A method of using a modular speaker system, the method comprising the steps of:
providing a plurality of wireless speaker modules configured to output sound in a first arrangement and in a second arrangement, the first arrangement different from the second arrangement, wherein each speaker module has an outer profile and an inner profile, the outer profile being different from the inner profile; and

in the first arrangement, at least one speaker module is in physical contact with at least one other speaker module such that the inner profile of the at least one speaker module is in contact with the at least one other speaker module, and
in the second arrangement, the at least one speaker module is physically separated from the at least one other speaker module; and
providing a housing adapted to removably interface with the outer profile of each speaker and hold the plurality of wireless speaker modules in the first arrangement to facilitate carrying by a user.

Claim 16: The method of claim 15,
wherein, in the first arrangement, the at least one speaker module is in electrical contact with the at least one other speaker module.

Claim 17: The method of claim 16,
wherein, in the first arrangement, the electrical contact is accomplished by a magnetic contact between the at least one speaker module and the at least one other speaker module.

Claim 18: The method of claim 17,
wherein each speaker module comprises a housing having at least one magnet,
the at least one magnet configured to induce contact between the at least one speaker module and the at least one other speaker module.

Claim 19: The method of claim 15,
wherein the wireless speaker modules comprise a primary speaker 
the method further comprising:
receiving, by the primary speaker module, audio data; wirelessly transmitting, by the primary speaker module, the audio data to the at least one secondary speaker module; and
receiving, by the at least one secondary speaker module, the audio data from the primary speaker module for outputting the sound in the first and second arrangements.

Claim 20: The method of claim 19,
wherein receiving, by the primary speaker module, the audio data comprises:
receiving, by the primary speaker module, the audio data from a user device via a Bluetooth communication channel.

Claim 21: The method of claim 19,
wherein wirelessly transmitting, by the primary speaker module, the audio data to the at least one secondary speaker module comprises:
wirelessly transmitting, by the primary speaker module, the audio data to the at least one secondary speaker module via a 2.4 GHz Wi-Fi communication channel or a 5.8 GHz Wi-Fi communication channel.

Claim 22: The method of claim 15,
wherein the wireless speaker modules comprise at least four wireless speaker modules.

Claim 23: The method of claim 15,
wherein:
a first speaker module is configured to provide a left-front sound channel,

a third speaker module is configured to provide a left-back sound channel, and
a fourth speaker module is configured to provide a right-back sound channel;
the method comprising:
transmitting to the third and fourth speaker modules the audio data with a delay in time relative to transmitting the audio data to the first and second speaker modules.

Claim 24: The method of claim 22,
wherein the delay is approximately 15 milliseconds.

Claim 25: The method of claim 15,
wherein a curve of the outer profile has an arc radius greater than an arc radius of a curve of the inner profile.

Claim 26: The method of claim 25,
wherein the plurality of wireless speaker modules comprise four speaker modules and
wherein, in the first arrangement, each of the four speaker modules is adapted to occupy any quadrant of a combination of the four speaker modules.

Claim 27: The speaker system of claim 1,
wherein a curve of the outer profile has an arc radius greater than an arc radius of a curve of the inner profile.

Claim 28: The speaker system of claim 27, wherein the plurality of wireless speaker modules comprise four speaker modules and
wherein, in the first arrangement, each of the four speaker modules is adapted to occupy any quadrant of a combination of the four speaker modules.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 12-22 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Lee et al. (US PGPub #2015/0104037) in view of Prommersberger et al (US PGPub #2017/0142508).

Regarding Claim 1, Lee discloses a modular speaker system (Figs. 5-6, 11A-12) comprising:
a plurality of wireless speaker modules (Lee ¶0082 discloses the communicator 510 can communicate with another speaker apparatus wirelessly, i.e., when the communicator 510 can transmit an audio signal to the speaker apparatus wirelessly, Fig. 5) configured to output sound in a first arrangement and in a second arrangement, the first arrangement different from the second arrangement (Lee Figs. 11A-12), wherein:
in the first arrangement, at least one speaker module is in physical contact with at least one other speaker module (Lee ¶0088 discloses the connector 540 detects connection with another speaker apparatus. Fig. 6 illustrates the connector 540 can protrude from an upper surface of the speaker apparatus 500 and can be connected to another speaker apparatus 500-1 by installing the connector 540, which protrudes from the upper surface of the speaker apparatus 500, in a connector that is concaved in a , and
in the second arrangement, the at least one speaker module is physically separated from the at least one other speaker module (Lee ¶0131 discloses speaker 1110 can be portable, i.e., separated from other speakers, Fig. 11D).
Lee does not explicitly disclose a plurality of wireless speaker modules.
However, Prommersberger teaches a plurality of wireless speaker modules (Prommersberger ¶0047 discloses the speaker system 400 also includes one or more portable speakers 420 that attach to a user. The portable speaker 420 also includes a controller 424 and a plurality of micro-transducers 426 that are distributed along the length of the band 422. The controller 424 communicates wirelessly with the docking station 408 for receiving audio signals).
Lee and Prommersberger are analogous art as they pertain to modular speakers. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify audio signal presentation (as taught by Lee) to continuously play the corresponding audio from wide-ban transducers for the portable loudspeakers (as taught by Prommersberger, ¶0040) providing at least one channel to the transducer based on the determination of the location of the speaker (Prommersberger, ¶0005).

Regarding Claim 2, Lee in view of Prommersberger discloses the speaker system of claim 1,
wherein, in the first arrangement, the at least one speaker module is in electrical contact with the at least one other speaker module (Lee ¶0134 discloses the first speaker .

Regarding Claim 3, Lee in view of Prommersberger discloses the speaker system of claim 1,
wherein, in the first arrangement, the at least one speaker module is in magnetic contact with the at least one other speaker module (Lee ¶0089 discloses the connector 540 can be a magnet, Fig. 5. ¶0131 discloses speaker apparatuses can be connected by a magnet connector 540-1; Fig. 11B).

Regarding Claim 4, Lee in view of Prommersberger discloses the speaker system of claim 3,
wherein each speaker module comprises a housing having at least one magnet, the at least one magnet configured to induce the magnetic contact between the at least one speaker module and the at least one other speaker module (Lee ¶0088 discloses the connector 540 detects connection with another speaker apparatus. ¶0089 discloses the connector 540 can be a magnet, Fig. 5. ¶0131 discloses speaker apparatuses can be connected by a magnet connector 540-1, Fig. 11 B).

Regarding Claim 5, Lee in view of Prommersberger discloses the speaker system of claim 1,
wherein the wireless speaker modules comprise a primary speaker module and at least one secondary speaker module (Lee ¶0133 discloses when a user listens to audio outdoor instead of in the home, the home control module 120 may not be present. ¶0134 discloses the first speaker module 140-1 of a plurality of speaker modules 140-1 to 140-5 can perform a function of the home control module 120, Fig. 12), wherein:
the primary speaker module is configured to receive audio data and wirelessly transmit the audio data to the at least one secondary speaker module (Lee ¶0078 discloses the speaker apparatus 500 includes a communicator 510, a signal processor 520, a speaker 530, a connector 540, and a controller 550. ¶0134 discloses the first speaker module 140-1 can receive an audio signal from the source 110, process the received audio signal to generate a multi-channel audio signal, output an audio signal of some channels of the multi-channel audio signal via the first speaker module 140-1 itself), and
the at least one secondary speaker module is configured to receive the audio data from the primary speaker module and output sound corresponding to the audio data (Lee ¶0134 discloses transmit an audio signal of the remaining channels of the multi-channel audio signal to second to fifth speaker modules 140-2 to 140-5. The speaker module 140-1 that performs a function of the home control module 120 can be selected by the user via a UI of the source 110).

Regarding Claim 6, Lee in view of Prommersberger discloses the speaker system of claim 5,
wherein the primary speaker module is configured to receive the audio data from a user device via a Bluetooth communication channel (Lee ¶0079 discloses communicator 510 communicates with an external device using Bluetooth).

Regarding Claim 7, Lee in view of Prommersberger discloses the speaker system of claim 5,
wherein the primary speaker module is configured to wirelessly transmit the audio data to the at least one secondary module via a 2.4 GHz Wi-Fi communication channel or a 5.8 GHz Wi-Fi communication channel (Lee ¶0079 discloses the communicator 510 communicates with an external device using WiFi, such as 2.45 GHz. ¶0082 discloses the communicator 510 can communicate with another speaker apparatus wirelessly).

Regarding Claim 8, Lee in view of Prommersberger discloses the speaker system of claim 1,
wherein the wireless speaker modules comprise at least four wireless speaker modules (Lee ¶0134 discloses the first speaker module 140-1 can receive an audio signal from the source 110, process the received audio signal to generate a multi-channel audio signal, output an audio signal of some channels of the multi-channel audio signal via the first speaker module 140-1 to speaker modules 140-2 to 140-5).

Regarding Claim 12, Lee in view of Prommersberger discloses the speaker system of claim 1, further comprising
a housing adapted to hold the plurality of wireless speaker modules in the first arrangement (Lee Figs. 4A-4D and 7A-7G).

13, Lee in view of Prommersberger discloses the speaker system of claim 12,
wherein the housing encompasses only a portion of each of the plurality of wireless speakers and leaves exposed a sound emitting portion of each of the plurality of wireless speakers (Lee Figs. 9A, 9B).

Regarding Claim 14, Lee in view of Prommersberger discloses the speaker system of claim 12,
wherein the housing comprises a strap to facilitate carrying by a user (Prommersberger Fig. 6 shows a carrying bag with a shoulder-strap).

Claims 15-22 are rejected for the same reasons as set forth in Claims 1-14.

Claims 9-11 and 23-24 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Lee et al. (US PGPub #2015/0104037) in view of Prommersberger et al (US PGPub #2017/0142508) further in view of Banks et al. (US PGPub #2014/0119561).

Regarding Claim 9, Lee in view of Prommersberger discloses the speaker system of claim 8, but may not explicitly disclose wherein: a first speaker module is configured to provide a left-front sound channel, a second speaker module is configured to provide a right-front sound channel, a third speaker module is configured to provide a left-back sound channel, and a fourth speaker module is configured to provide a right-back sound channel; and wherein audio data transmitted to the third and fourth speaker modules has a delay in time relative to the audio data transmitted to the first and second speaker modules.
a first speaker module is configured to provide a left-front sound channel (Banks ¶0028 discloses the wireless speaker 240 can represent front left speaker; Fig. 2),
a second speaker module is configured to provide a right-front sound channel (Banks ¶0028 discloses the wireless speaker 260 can represent front right speaker),
a third speaker module is configured to provide a left-back sound channel (Banks ¶0028 discloses the wireless speaker 270 can represent surround left speaker), and
a fourth speaker module is configured to provide a right-back sound channel (Banks ¶0028 discloses the wireless speaker 280 can represent surround right speaker); and
wherein audio data transmitted to the third and fourth speaker modules has a delay in time relative to the audio data transmitted to the first and second speaker modules (Banks ¶0026 discloses the automatic configuration of the wireless speakers includes determining a location for each speaker in order to identify each speaker. The automatic configuration further includes setting time delay parameters for each speaker. ¶0035 discloses a speaker closer in distance to the WAM host 304 may require a different delay compared to a speaker further from the WAM host 304 [i.e. surround speakers] in order to optimize audio parameters from the speakers as a group; Fig. 3).
Lee, Prommersberger, and Banks are analogous art as they pertain to modular speakers. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Lee in view of Prommersberger in light of the teachings of Banks to add additional types and kinds of wireless speakers to the apparatus and adjust various audio parameters (as .

Regarding Claim 10, Lee in view of Prommersberger and Banks discloses the speaker system of claim 9, but Lee in view of Prommersberger may not explicitly disclose wherein the delay is approximately 15 milliseconds.
However, Banks teaches wherein the delay is approximately 15 milliseconds (Banks ¶0026 discloses the automatic configuration of the wireless speakers includes determining a location for each speaker in order to identify each speaker. The automatic configuration further includes setting time delay parameters for each speaker. ¶0035 discloses a speaker closer in distance to the WAM host 304 may require a different delay compared to a speaker further from the WAM host 304 [i.e. surround speakers] in order to optimize audio parameters from the speakers as a group; Fig. 3. Fig. 6: 610 set time delay parameters for each wireless speaker. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to set the surround speakers delay to 15 milliseconds).
Lee, Prommersberger, and Banks are analogous art as they pertain to modular speakers. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Lee in view of Prommersberger in light of teachings of Banks to set time delay parameters for each wireless speaker (as taught by Banks, Fig. 6: block 610) to set the surround speakers delay to 15 milliseconds.

11, Lee in view of Prommersberger and Banks discloses the speaker system of claim 9,
wherein in the first arrangement the first speaker module, the second speaker module, the third speaker module, and the fourth speaker module are configured to be arranged in any orientation with respect to each other (Lee Fig. 11D shows different arrangement for speakers, ¶0131).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651